WALKER, P. J.
The question to the witness Powell, to which the plaintiff objected, in effect called for a statement by him as to whether or not he exercised due care and skill in his dental treatment of the plaintiff. That was one of the issues in the case, and was a question for the jury. The question was subject to objection- as not calling for a statement of the facts by the witness, leaving the deductions or conclusions to be drawn by the jury from the facts as found by them from the evidence, but for'the conclusion of the witness as to a fact in issue. The court was not in error in sustaining the objection. — Birmingham Ry. L. & P. Co. v. Randle, 149 Ala. 539, 43 South. 355; Louisville & Nashville R. Co. v. Landers, 135 Ala. 504, 33 South. 482; Hames v. Brownlee, 63 Ala. 277.
Under written charge 9, requested by the defendant the fact that the plaintiff’s injury was aggravated or added to as a result of her negligent failure to return for further treatment was required to be given the ef*507feet of depriving her of a right to recover for the injury occasioned by the treatment she had already received, though the jury should find from the evidence that that injury was attributable to unskillfulness and negligence with which the defendant was chargeable. Besides, the refusal to give that charge could not be made a ground of reversal, as the proposition embodied in it was substantially covered by written charges 10 and 31, given at the request of the defendant.
No other question is presented for review.
Affirmed.